 

Exhibit 10.1

 

Guarantee

 

May 21, 2015

 

This Guarantee (this “Guarantee”) is made and entered into this 21st day of May
2015 by NRD Partners I, L.P. (the “Guarantor”), in favor and for the benefit of
Frisch’s Restaurants Inc., an Ohio corporation (the “Company”). Capitalized
terms used in this Guarantee but not otherwise defined herein have the
respective meanings given to such terms in that certain Agreement and Plan of
Merger, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
by and among Company, FRI Holding Company, LLC (“Parent”), and FRI Merger Sub,
LLC, an Ohio corporation (“Merger Sub”).

 

1.Guarantee; Obligations. To induce the Company to enter into the Merger
Agreement, pursuant to which, and subject to the terms and conditions thereof,
Merger Sub will merge with and into the Company, with the Company as the
Surviving Corporation, the Guarantor absolutely, unconditionally, and
irrevocably guarantees to the Company, pursuant to the terms and subject to the
conditions herein, (i) the due, punctual and complete payment and performance of
the payment and performance obligations of Parent and Merger Sub, and (ii) the
accuracy and reliability of the representations and warranties of the Parent and
the Merger Sub as set forth in the Merger Agreement (the Guarantor’s
“Obligations”). All payments by Guarantor hereunder shall be made in immediately
available United States funds.

 

2.Unconditional Guarantee. This is an unconditional guarantee of payment and
performance and not of collectability, and one or more separate actions may be
brought and prosecuted against Guarantor to enforce this Guarantee, irrespective
of whether any action is brought against Parent or Merger Sub or whether Parent
or Merger Sub is joined in any such action or actions, provided that Guarantor
shall have the right to assert defenses that Parent or Merger Sub may have under
the terms of the Merger Agreement, or as a result of a breach of the Merger
Agreement by Company, other than any such defense arising out of, due to, or as
a result of, the insolvency or bankruptcy of Parent or Merger Sub. The Company
shall not be obligated to file any claim relating to the Obligations in the
event that Parent or Merger Sub becomes subject to a bankruptcy, reorganization
or similar proceeding, and the failure of the Company to so file shall not
affect the Guarantor’s obligations hereunder. If any payment by Parent or Merger
Sub of the Obligations is rescinded or must otherwise be returned for any reason
whatsoever (other than pursuant to the terms of the Merger Agreement or due to a
breach of the Merger Agreement by the Company), the Guarantor shall remain
liable hereunder with respect to the Obligations.

 

3.Changes in Obligations; Certain Waivers.

 

a.The Guarantor agrees that the Company may, at any time and from time to time,
without notice to or further consent of the Guarantor, make any agreement with
Parent or Merger Sub for the extension, renewal, payment, compromise, discharge,
or release of any of the Obligations, in whole or in part, or for any
modification of the terms thereof or of any agreement between the Company and
Parent or Merger Sub without in any way impairing or affecting this Guarantee;
provided, however, that nothing contained in this Guarantee is intended to
modify or supersede the Merger Agreement. The Guarantor agrees that the
obligations of the Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of the Company to
assert any claim or demand or to enforce any right or remedy against Parent or
Merger Sub with respect to the Obligations; (ii) any agreement with Parent or
Merger Sub with respect to (a) any change in the time, place or manner of
payment of any of the Obligations, or (b) any other agreement evidencing,
securing, or otherwise executed in connection with any of the Obligations;
(iii) any change in the corporate existence, structure or ownership of Parent or
Merger Sub; (v) any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting Parent or Merger Sub; (vi) the existence of any claim,
set-off or other right that the Guarantor may have at any time against Parent or
Merger Sub, whether in connection with the Merger Agreement, the Obligations, or
otherwise; or (vi) the adequacy of any other means the Company may have of
obtaining payment of any of the Obligations.

 

 

 

  

b.Additionally, the Guarantor waives (i) all defenses of promptness, diligence,
notice of the acceptance of this Guarantee and of the Obligations, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of any Obligations incurred and any and all other notices of any kind
(except for notices required to be provided to Parent and Merger Sub under the
Merger Agreement), (ii) all defenses that may be available by virtue of any
valuation, stay, moratorium law, or other similar law now or hereafter in
effect, (iii) any right to require the marshalling of assets of Parent or Merger
Sub with respect to any of the Obligations, and (iv) all suretyship defenses
generally (whether at law or in equity). However, notwithstanding anything to
the contrary in this Guarantee or otherwise, the Company hereby agrees that the
Guarantor does not waive, and has the right to (i) assert any defense that
Parent or Merger Sub could assert under the terms of the Merger Agreement, or
that Guarantor could assert based on breach by the Company of this Guarantee,
and (ii) release or discharge any claim, set-off, deduction, defense or release
available to Parent or Merger Sub under the terms of the Merger Agreement, or
available to Guarantor under the terms of this Guarantee. The Guarantor
acknowledges that, as an Affiliate of Parent and Merger Sub, it will receive
substantial direct and indirect benefits from the transactions contemplated by
the Merger Agreement and that the waivers set forth in this Guarantee are
knowingly made in contemplation of such benefits and after the advice of
counsel.

 

4.No Waiver; Cumulative Rights. No failure on the part of the Company to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Company of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power. Each and every right, remedy and power
hereby granted to the Company or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Company
at any time or from time to time. The Company shall not have any obligation to
proceed at any time or in any manner against, or exhaust any or all of the
Company’s rights against, Parent or Merger Sub prior to proceeding against
Guarantor.

 

5.Representations and Warranties. The Guarantor hereby represents and warrants
to the Company that:

 

a.The Guarantor has full power and authority to execute and deliver this
Guarantee and to pay and perform the Obligations;

 

b.the execution, delivery and performance of this Guarantee have been duly
authorized by all necessary partnership action and do not contravene any
provision of the Guarantor’s partnership agreement, or any law, regulation,
rule, decree, order, judgment, or contractual restriction binding on the
Guarantor or its assets;

 

c.all consents, approvals, authorizations, permits of, or filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Guarantee by the Guarantor have been obtained
or made, and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Guarantee; and

 

d.this Guarantee constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).

 

 

 

  

6.Assignment. The Guarantor may not assign or delegate, as applicable, its
rights, interests, or obligations hereunder to any other person (whether by
operation of law or otherwise) without the prior written consent of the Company;
provided, however, that the Guarantor may assign all or a portion of its
obligations with respect to the Guaranteed Obligations under this Guarantee to
one or more of its Affiliates or to an entity managed or advised by an Affiliate
of the Guarantor, it being understood that any such assignment shall not, in any
event, relieve the Guarantor any of its obligations under this Guarantee. The
rights of the Company under this Guarantee may not be assigned without the prior
written consent of Guarantor; provided, however, that, following the Effective
Time, the rights of the Company under this Guarantee may not be assigned without
the written consent of a majority of the individuals who were serving as
directors of the Company immediately prior to the Effective Time.

 

7.Notices. All notices, requests and other communications given or made pursuant
to this Guarantee shall be in writing (including facsimile transmission) and
shall be given as follows: 

 

a.If to Guarantor:

 

NRD Partners I, L.P.

4170 Ashford Dunwoody Road, Suite #390

Atlanta, GA 30319

Attention: Aziz Hashim

 

Copy to:

Cheng Cohen LLC

311 North Aberdeen Street

Suite 400

Chicago, Illinois 60607

Attention: Amy Cheng

 

b.If to the Company, to:

 

Frisch’s Restaurants, Inc.

2800 Gilbert Avenue

Cincinnati, Ohio 45206

Attention: Craig F. Maier

 

Copy to:

Cummins & Brown LLC

312 Walnut Street

Suite 1000

Cincinnati, Ohio 45202

Attention: James R. Cummins

 

or to such other address or facsimile number as the party entitled to receive
such notice may hereafter specify for the purpose. All such notices, requests
and other communications shall be deemed received (a) on the date of delivery if
delivered personally, (b) on the date of confirmation of receipt of transmission
by facsimile transmission, or (c) on the date of confirmation of receipt if
delivered by an internationally recognized courier service.

 

8.Termination. This Guarantee shall terminate as of the earlier of (a) the
termination of the Merger Agreement by Parent or Merger Sub, in accordance with
its terms, (b) the termination of the Merger Agreement by the Company under
Section 7.1(e) of the Merger Agreement, (c) the termination by Company of the
Merger Agreement under any terms other than Section 7.1(e) of the Merger
Agreement, and in such case, the payment in full of any Obligations by Parent,
Merger Sub and/or the Guarantor, or (d) after the Effective Time, upon the
deposit of the Merger Consideration in the Exchange Fund (the “Termination
Time”). This Guarantee shall remain in full force and effect and shall be
binding on the Guarantor and its successors and assigns with respect to each
Obligation until such Termination Time, and none of Guarantor, Parent, Merger
Sub or the Surviving Corporation shall have any obligations hereunder following
the Termination Time.

 

 

 

  

9.Governing Law. This Guarantee shall be governed by, construed, and enforced in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that State, without giving effect to the conflict or
choice of law provisions thereof that would give rise to the application of the
domestic substantive law of any other jurisdiction. All actions arising out of
or relating to this Guarantee shall be heard and determined exclusively in the
state and federal courts located in the State of Ohio, County of Hamilton. Each
of the Guarantor and the Company hereby (a) irrevocably submits to the exclusive
jurisdiction of any of these courts sitting in the State of Ohio (and of the
appellate courts therefrom) for the purpose of any action arising out of or
relating to this Guarantee, and (b) irrevocably waives, and agrees not to assert
by way of motion, defense, or otherwise in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Guarantee or the transactions contemplated hereby may not be enforced
in or by the above-named courts.

 

10.Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE COMPANY HEREBY EXPRESSLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS
GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH OF THE GUARANTOR AND THE
COMPANY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE OTHER
PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH PARTY TO THE WAIVER OF SUCH PARTY’S
RIGHT TO TRIAL BY JURY.

 

11.Counterparts. This Guarantee may be executed in two or more counterparts,
each of which will be deemed an original but all of which will constitute one
instrument, and by facsimile or electronic transmission (including by .pdf).

 

12.Entire Agreement. This Guarantee and the Merger Agreement constitute the
entire agreement with respect to the subject matter hereof and supersede any and
all prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among Parent, Merger Sub and the Guarantor
or any of their respective affiliates, on the one hand, and the Company or any
of its affiliates on the other hand, with respect to such subject matter only.

 

13.Amendment. This Guarantee may not be amended except by an instrument in
writing signed by the parties hereto.

 

14.Severability. If any term or other provision of this Guarantee is invalid,
illegal or incapable of being enforced by rule of law, or public policy, all
other conditions and provisions of this Guarantee shall nevertheless remain in
full force and effect.

 

15.No Subrogation. Unless and until all of the Obligations, shall have been
terminated or satisfied, the Guarantor hereby unconditionally and irrevocably
waives and agrees not to exercise any rights that it may now have or hereafter
acquire against one or both of Parent and Merger Sub that arise from the
existence, payment, performance, or enforcement of the Obligations, including
(i) any right of subrogation, reimbursement, exoneration, contribution or
indemnification, (ii) any right to participate in any claim or remedy of the
Company against one or both of Parent or Merger Sub, whether or not such claim,
remedy or right arises in equity or under contract or any applicable law, and
(iii) the Company’s right to take or receive from one or both of Parent or
Merger Sub, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Obligations, shall have been terminated or
satisfied. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Obligations, such amount shall be received and held in trust for the
benefit of the Company, and shall forthwith be paid or delivered to the Company
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Obligations, whether matured or unmatured.

 

 

 

  

16.Release of Guarantor. Notwithstanding anything to the contrary contained in
this Guarantee, the Company hereby agrees that to the extent Parent and Merger
Sub are relieved of any of their obligations under the Merger Agreement,
Guarantor shall be similarly relieved of its corresponding Obligations under
this Guarantee.

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered by the
Guarantor to the Company as of the date first above written.

  

  NRD PARTNERS I, L.P.       By: NRD Partners I GP, LLC, its General Partner    
  Sign:  /s/ Aziz Hashim         Name: Aziz Hashim       Title: Managing Member

 

Acknowledged and Agreed by:

 

FRISCH’S RESTAURANTS, INC.           Sign:  /s/ Craig F. Maier         Name:
Craig F. Maier       Title: President & Chief Executive Officer  

 

Signature Page to Guarantee

 

 

 

 

